 1
2
3 '
4
5
6
 7
8
                 IN THE UNITED STATES DISTRICT COURT
9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10 '
11
12                                                Case No. 2:19-MJ-00701
       UNITED STATES OF AMERICA,
13                                                ORDER OF DETENTION
                          Plaintiff,
14
                     v.
15
       MARIA HENDRICKS,
16
                          Defendant.
f11I
18
19                                               I.
20           On February 25, 2019, Defendant Maria Hendricks("Defendant") made her
21     initial appearance in this district on the Complaint filed in the United States
22     District Court for the Central District of California, Case No. 2:19-MJ-00701.
23     Defendant stated that her true name is Maria Christina Hendricks.
24           The Court appointed Deputy Federal Public Defender Scott Dubois to
25     represent Defendant.
26           Defendant requested a continuance ofthe Detention Hearing. The Court set
27     the continued detention hearing for February 27, 2019 at 10:00 a.m. and
28     temporarily detained Defendant pending the further detention hearing.
1          On February 27, 2019,the Court conducted a detention hearing based on a
2    motion by the Government[18 U.S.C. § 3142(e)] in a case allegedly involving a

3    serious risk that the defendant will flee.
4          The Court concludes that the Government is not entitled to a rebuttable

5    presumption that no condition or combination of conditions will reasonably assure

6    the defendant's appearance as required and the safety or any person or the
7    community [18 U.S.C. § 3142(e)(2)].
8
9                                                 II.

10          The Court finds that no condition or combination of conditions will

1 1 ' reasonably assure: ~ the appearance ofthe defendant as required.
12                       ~ the safety of any person or the community.

13          The Court bases its conclusions on the following:
i
[!          As to risk ofnon-appearance:

15             • Defendant's lack of employment;

16             • Defendant's numerous aliases and identifiers;

17             • No bail resources;

18             • History offailures to appear as ordered;

19             • Unverified background information

20             • Substance abuse history

21             • Minimal ties to the Central District of California;

22             • Prior bail jumping convictions;

23             • Warrants issued in other states.

24          As to danger to the community:

25             • Nature of charged offense;

26             • Appearance of economic threat to the community;

27             • Prior arrests or convictions;
               • Previous violations of supervised release;

                                                   2
 1            • Illegal drug use; and
 2            • Outstanding warrants.
 3
 4                                          III.
 5         In reaching this decision, the Court considered:(a)the nature and
6    circumstances of the offenses) charged, including whether the offense is a crime
 7   of violence, a Federal crime ofterrorism, or involves a minor victim or a controlled

 8   substance, firearm, explosive, or destructive device;(b)the weight of evidence
9    against the defendant;(c)the history and characteristics ofthe defendant; and
10 (d)the nature and seriousness ofthe danger to any person or the community. [18
11   U.S.C. § 3142(g).] The Court also considered the report and recommendation of
12   the U.S. Pretrial Services Agency.
13
14                                             V.
15         IT IS THEREFORE ORDERED that Defendant be detained until trial. The

16   defendant will be committed to the custody ofthe Attorney General for
17   confinement in a corrections facility separate, to the extent practicable, from
18   persons awaiting or serving sentences or being held in custody pending appeal.

19   The defendant will be afforded reasonable opportunity for private consultation

20   with counsel. On order of a Court of the United States or on request of any

21   attorney for the Government, the person in charge ofthe corrections facility in
22   which defendant is confined will deliver the defendant to a United States Marshal

23   for the purpose of an appearance in connection with a court proceeding.
24 [18 U.S.C. § 3142(1).]
25
26
     Dated: February 27, 2019                    /s/
27                                           HON. MARIA A. AUDERO
28                                           UNITED STATES MAGISTRATE JUDGE

                                                3
